Citation Nr: 1505432	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-05 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In December 2011, the Veteran stated that he wanted to have a Decision Review Officer (DRO) hearing at the RO.  In February 2013, he informed the RO that he no longer wanted a DRO hearing.  He testified at a Board hearing in May 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file 


FINDINGS OF FACT

1. The Veteran was exposed to herbicides in service.  

2. The Veteran's coronary artery disease is presumed to have been incurred in service.  


CONCLUSION OF LAW

The Veteran's coronary artery disease was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran has been diagnosed with coronary artery disease.  Shedden, 381 F.3d at 1166-67.

The Veteran asserts that he was exposed to herbicides while serving in Korea.  A Veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed the herbicides.  38 C.F.R. § 3.307(a)(6)(iv) (2014). 

In this case, the Veteran served in Korea from April 11, 1968 to June 15, 1969.  However, he did not serve in a unit that the DoD determined operated in or near the DMZ in an area where herbicides were applied.  In October 2011, the RO made a formal finding that there was insufficient information to send a request to the U. S. Army and Joint Service Records Research Center or search National Archives and Records Administration records.  The RO indicated that the Veteran did not serve in a unit that VA concedes as being on the Korean DMZ, and that there was no documentation that his military police company operated or participated in exercises along the DMZ.  Therefore, he is not presumed to have been exposed to herbicides, and instead direct exposure must be shown based upon the facts found. 

At his May 2014 hearing, the Veteran asserted that as a military policeman, he was stationed at Camp Kaiser (14 miles from the DMZ) and as part of his duties, he escorted a cavalry unit to and from the DMZ in a Jeep more than once.  The Veteran's service personnel records show that he served in the MP 7th Military Police Company, 7th Infantry Division.  Further, an April 16, 1969 service treatment record notes that he received dental treatment at Camp Kaiser in April 1969, indicating that he was present in that location.  The Veteran is certainly competent to state that his service in Korea included several trips to the DMZ to escort troops as a military policeman, and the Board finds that his statements in this regard are credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, affording the Veteran the benefit of the doubt, he was exposed to herbicides during the applicable time period because of his service at the DMZ.  

If a veteran was exposed to an herbicide agent during active military service, ischemic heart disease, including coronary artery disease, shall be service-connected.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  Therefore, the Veteran's currently diagnosed coronary artery disease is presumed to be related to this exposure to herbicides.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for ischemic heart disease is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


